Per Curiam.
The judgment and order are affirmed, with costs. While there are undoubtedly errors in the record, they are not sufficiently substantial to affect the result and, .therefore, must be disregarded under Civil Practice Act, section 106, especially when considered in connection with the whole record, which shows so clearly a bold and deliberate conspiracy fraudulently to convert on a large scale. A new trial would, in our opinion, reach the same result. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ. Judgment and order affirmed, with costs.